UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4378


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGEL SANTILLAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00269-WO-1)


Submitted:   December 7, 2011             Decided:   December 16, 2011


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITTS, PA, Winston-Salem, North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Michael   A.   DeFranco,   Assistant  United   States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Angel         Santillan         appeals        his        thirty-month         sentence

following        a    guilty       plea      to    possession          of    a   firearm         by    an

unlawful alien, in violation of 18 U.S.C. § 922(g)(5) (2006).

Santillan        argues        that        the     district           court      erred          by    (1)

calculating          his   base     offense        level        at    twenty     based      upon      his

possession of a “short-barreled rifle,” pursuant to the United

States    Sentencing          Guidelines           (“USSG”)          § 2K2.1(a)(4);         and       (2)

applying     a       two-level      enhancement           for        possession       of    a    stolen

firearm, pursuant to USSG § 2K2.1(b)(4).                              We affirm.

             Santillan’s claims of sentencing error are raised for

the first time on appeal.                         Therefore, we review the sentence

imposed    for        plain    error.            See     Fed.    R.    Crim.     P.    52(b).          To

establish plain error, Santillan must show that (1) an error was

made;    (2)         the   error      is     plain;       (3)        the    error     affects         his

substantial          rights;      and      (4)     the    error       seriously        affects        the

fairness,            integrity,         or        public        reputation          of      judicial

proceedings, warranting the exercise of this court’s discretion

to correct the error.               United States v. Wilkinson, 137 F.3d 214,

223   (4th     Cir.        1998)    (internal            quotation         marks      and   citation

omitted).             In    the     sentencing            context,          an     error        affects

substantial rights if the defendant can show that the sentence

imposed “was longer than that to which he would otherwise be

subject.”        United States v. Washington, 404 F.3d 834, 849 (4th

                                                    2
Cir. 2005); see also United States v. Ford, 88 F.3d 1350, 1356

(4th       Cir.       1996)        (“[S]entencing              a     defendant        at     the     wrong

guideline range seriously affects the fairness, integrity, and

public reputation of the judicial proceedings.”).

                 USSG § 2K2.1(a)(4) provides a base offense level of

twenty when a prohibited person commits an offense involving a

“firearm         that         is   described       in      26       U.S.C.      §    5845(a),”       which

includes         a    short-barreled             rifle.             Santillan       argues     that       the

district court committed plain error when it calculated his base

offense level at twenty, pursuant to subsection (a)(4), “absent

any evidence in the record that he knew that one of the two

firearms was a short-barreled rifle.”

                 We      decline      to     impose        a       scienter     requirement          under

§ 2K2.1(a).              See United States v. Saavedra, 523 F.3d 1287, 1289-

90 (10th Cir. 2008) (“The text of § 2K2.1(a)(5) does not contain

a     scienter           requirement,            and    we         will   not       presume        such    a

requirement.”); United States v. Fry, 51 F.3d 543, 546 (5th Cir.

1995) (“[Section 2K2.1(a)(3)] is plain on its face and should

not    .     .       .    be       read     to    imply         a     scienter       requirement.”).

Therefore, we hold the district court did not plainly err by

calculating Santillan’s base offense level at twenty pursuant to

§ 2K2.1(a)(4).

                 Santillan           next    contends              that   the       district       court’s

application              of   a    two-level       enhancement            for       possession       of    a

                                                       3
stolen    firearm,       pursuant    to    USSG      §   2K2.1(b)(4),               constituted

plain    error.        Santillan     argues       that    application              of    such    an

enhancement, absent evidence of his knowledge that the firearm

was   stolen,     violates     his   due     process        rights.            However,         the

commentary to § 2K2.1 explicitly authorizes a two-level increase

“regardless      of    whether   the      defendant       knew     or        had     reason     to

believe    that    the    firearm      was       stolen.”         USSG        § 2K2.1,       cmt.

n.8(B).       Moreover,        several       other       circuits            have       expressly

rejected      constitutional          challenges            to         the      stolen          gun

enhancement.          See, e.g., United States v. Martinez, 339 F.3d

759, 762 (8th Cir. 2003) (“We now join every other circuit to

have addressed this issue and explicitly hold that § 2K2.1(b)(4)

does not violate the constitution.”); United States v. Murphy,

96 F.3d 846, 849 (6th Cir. 1996) (holding that stolen firearm

enhancement      does    not   violate       due    process);          United        States      v.

Griffiths, 41 F.3d 844, 846 (2d Cir. 1994) (“We now explicitly

hold that § 2K2.1(b)(4) . . . does not violate the due process

clause.”).       Thus, we find that the district court did not commit

plain error in applying the two-level enhancement for possession

of a stolen firearm.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral   argument         because        the    facts        and    legal




                                             4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5